Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

* Note that all responses to this action should be sent to Art Unit 1765.


Specification

The specification should be updated via an amendment when related or

corresponding cases are patented or abandoned. 


Priority

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which

papers have been placed of record in the file. 


Obviousness-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Patent No.10899876.  Although the conflicting claims are not identical, they are not patentably distinct from each other because each of the claims contain dependent claims which, when read as a whole, contain the same subject as presently claimed and thus would have been obvious over the claimed invention.
It is clear that all the elements of the application claims are to be found in patent claims (as the application claims fully encompasses patent claims). The difference between the application claims and the patent claims lies in the fact that the patent claim includes many more elements and is, thus, much more specific. Thus, the invention of claims of the patent is in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29USPQ2d2010 (Fed. Cir. 1993). Since application claims is anticipated by claims of the patent, it is not patentably distinct from claims of the patent. 
As a future response to the rejection above, applicants are advised to not withhold a response, such as, a terminal disclaimer (TD), to the pending ODP rejection. It is noted that the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: 

“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless —

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by WO 2013/034743 see abstract and claims.

WO 2013/034743 discloses in paragraph from page 4 line 19 to page 9 line 2 a method for producing bio-PET comprising the steps of providing diacid and diol compounds as monomers, and copolymerizing. The crystallization retarding compound is a diacid or diol monomer compound further to the terephthalate monomer compound and to the monoethylene glycol monomer. It is copolymerized with the terephthalate and the monoethylene glycol monomers. Terephthalic acid can be produced from isobutanol obtained from biomass by fermentation or from muconic acid from a biomass by a microbiological process involving micro-organisms, or from 2,5-furandicarboxylate (2,5-FDCA) from a biomass. Monoethylene glycol can be produced from bioethanol. Preferably from 99 to 100 mol% of the diacid compound and/or the diol compound is obtained from bio-materials, compared to the total amount of diacid compounds and diol compounds (see on page 9 lines 1-2, one selection from a list of possible ranges). From this disclosure it follows that the crystallization retarding compounds are also biobased.

The crystallization retarding compound can be a diacid compound, for example isophthalic acid, naphthalenedicarboxylic acid, cyclohexanedicarboxylic acid, cyclohexanediacetic acid, succinic acid, glutaric acid, adipic acid, azelaic acid or sebacic acid. The crystallization retarding compound can be a diol compound, for example a diethylene glycol, triethylene glycol, isomers of 1 ,4-cyclohexanedimethanol, 1 ,3-propanediol, 1 ,4-butanediol, 1 ,5-pentanediol, 3-methyl- 2,4-pentanediol, 2-methyl-1 ,4-pentanediol, 2,2,4-trimethyl-1 ,3-pentanediol, 2-ethyl-1.3- hexanediol, 2,2-diethyl-1 ,3-propanediol, 1 ,3-hexanediol, 1 ,4-di(hydroxyethoxy) benzene, 2 ,2-bis(4-hydroxycyclohexyl)propane, 2,4-dihydroxy-1 ,1 ,3,3-tetramethyl cyclobutane, 2,2-bis(3-hydroxyethoxyphenyl)propane, 2,2-bis(4-hydroxypropoxy phenyl)propane, and their mixtures.
WO 2013/034743 discloses a method to produce a bio-PET packaging element such as a bottle from the bio-based PET polymer produced as disclosed above.

Particularly, with regard to applicants’ claims 1, 6, 7 and 9, note that WO 2014/144843 discloses in paragraph 0041 a method for producing bio-terephthalic and bio-isophthalic acid from bio-acrylic acid and bio-isoprene, that can react with bio-ethylene glycol to generate 100% bio-PET with 100% of its carbon content derived from renewable feedstocks. In paragraph 0057 itis mentioned that small amounts (3%) of isophthalic acid are used to interfere with PET crystallization thereby enhancing the transparency and lowering the melting point of PET, and therefore isophthalic acid is acting as a crystallization retardant. Bio-isoprene may be made, for example, from fermenting microbes growing in a biomass feedstock (see paragraph 0019). Bio-acrylic acid, may be made by fermenting genetically modified microbes on a biomass feedstock of dextrose (corn) or sucrose (cane) (See paragraph 0020).

Note also that applicants’ claims 9 and 10 are product-by-process claims. Claims for a product defined in terms of a process are only allowable only if the products as such fulfil the requirements for patentability, which is not the case for these claims.

In view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as novel and accordingly is unpatentable.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 99/54533; or WO 2013/034743; or CN 102 190 782; further in view of WO 2017/098296; or WO 2016/140901.

WO 99/54533 discloses in example 1 a process to prepare a polyethylene terephthalate modified with isosorbide, wherein dimethyl terephthalate, isosorbide, ethylene glycol, and catalysts were subjected to transesterification. The polymer was extruded and pelletized, and then was subjected to solid state polymerization to obtain a polymer with inherent viscosity of 0.5-0.7 dL/g. The polymer contains 1 mol% isosorbide, 48.3 mol% ethylene glycol, 0.7 mol% diethylene glycol and 50 mol% terephthalic acid. It is well known in the art that isosorbide is a bio-based monomer. Since in examples it is shown that the use of isosorbide results in a polyester with reduced crystallinity, it is considered that isosorbide acts as crystallization retarder (see Table 1). The polymer is used to make containers such as a bottle.

The reference discloses the same invention as that of applicant’s claims 1-4 and 6-10.  The reference discloses the same invention as that of applicant’s claim 5 except that WO 99/54533 discloses that only the dimethyl terephthalate and ethylene glycol are bio-based. In view of the decreasing availability of petroleum feed stocks, it would have been obvious to one of ordinary skill in the art at the time the invention was made to the person skilled in the art of polymer chemistry to replace the petroleum-based raw materials by bio-based ones, as demonstrated by WO 2013/034743. In the present case, it is known that both, terephthalic acid and ethylene glycol can be obtained from biomass. Replacing the petroleum based diester and diol monomers by these bio-based ones would therefore be obvious to the skilled person.

Similarly, CN 102 190 782 discloses in example 1 a bio-based copolyester prepared by reacting bioderived ethylene glycol, terephthalic acid and bio-derived 2,5- furan dicarboxylic acid (FDCA), and containing 5 mol% 2,5-FDCA and 95 mol% terephthalic acid based on the total molar content of diacids. Claim 5 differs from CN 102 190 782 in that the terephthalic acid is bio-based. it would have been obvious to one of ordinary the skill in the art to use instead of the petroleum-based terephthalic acid a bio-based one, prepared as shown, for example, in WO 2014/144843, from biomass.

WO 2017/098296 published on 15/06/2017, claims the priority date of 11/12/2015, which is earlier than the priority date of this application (01/09/2016). This earlier application discloses in paragraph from page 11 line 29 to page 12 line 10 a method to produce a PET polymer prepared by copolymerizing a mixture of diacid compounds and diol compound(s) to obtain a bio-PET polymer comprising bio- based diacid units and diol units, wherein the diacid compounds comprise a terephthalic compound and a 2,5-furan dicarboxylic acid (FDCA) compound, comprising 93.00 to 97.00 mol%, preferably 94.00 to 96.00 mol% of a terephthalic compound and 3.00 to 7.00 mol%, preferably 4.00 to 6.00 mol% of a 2,5-FDCA compound, and the diol compound(s) comprises monoethylene glycol and optionally diethylene glycol.

The bio-PET copolymer is used to make a container such as a bottle.

WO 2016/140901 published on 09/09/2016, before the filing date of this application (29/08/2017), claims the priority date of 04/03/2015, which is earlier than the priority date of this application (01/09/2016).

The earlier application shows in examples 2, 3, 5, 6, 8, 9 a process to prepare a biocopolyester comprising from 92 to 99 mole% bio-PET and from 1 to 6 mole% biobased comonomers such as bio-diethylene glycol, bio-2,5-furandicarboxylic acid or bio-succinic acid that act as crystallization retardants, by reacting the bio- terephthalic acid and the bio-monoethylene glycol in the presence of the biobased comonomers. The molten copolyester obtained was extruded, and then cut into pellets. Other biocomonomers that can be used as crystallization retardants are bio- aliphatic or bio-aromatic diacids, bio-aliphatic diols comprising from 3 to 20 carbon atoms, bio- cycloaliphatic diols of 6 to 20 carbon atoms, or bio-aromatic diols comprising from 6 to 14 carbon atoms (see on page 5 lines 10-27).

Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971). One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). In conclusion, in view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.



Information Disclosure Statement

Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office.

Improper Claim Dependency
Applicants’ dependent claims should be rechecked for proper dependency if independent claims are cancelled.






Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069. The examiner can normally be reached on M-F 7-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck can be reached on 571-2721078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Terressa Boykin/           Primary Examiner, Art Unit 1765